DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on December 20, 2019 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Claim Objections
 	Claim 7 is objected to because the Examiner suggests replacing “are recessed” with “is recessed”.

 	Claim 15 is objected to because there is an extra space between “first” and “portion” on the fourth line.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


s 15-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 15, is it unclear what is meant by “wherein a first edge of a first portion of the second metal trace closest to the first solder region is recessed than second edges of second portions of the second metal trace farther away from the first solder region” (emphasis added).  Did Applicant intend “more recessed than”?  Applicant’s specification does not clarify this issue.
  
Claim Rejections 35 U.S.C. § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (U.S. Patent Publication No. 2013/0341806 A1), as cited in the IDS and hereafter “Lin”.


	As to claim 1, Lin teaches:
Forming a first package component (32+33+34+35) comprising: a first metal trace (FIG. 3C, left 311) comprising: a first portion 311 having a first width, and second portions 31 connecting to opposing ends of the first portion, wherein the second portions have second widths greater than the first width.  Lin teaches in FIG. 3B second portions 31 having second widths greater than the first width of the first portion 311.

Bonding a second package component 30+311 to the first package component, wherein a first solder region (FIG. 3C, right 352) joins the second package component to a second metal trace (FIG. 3C, right 311) of the first package component, and a center of the first solder region (corresponds to a center of 35) is aligned to a straight line that extends from a middle point of the first portion toward the second metal trace, and wherein the straight line is perpendicular to a lengthwise direction of the first metal trace.  Lin teaches side-by-side first and second metal traces in FIGS. 3B, 3C.  Lin furthermore teaches a center of the first solder region (corresponds to a center of 35) aligned to a straight (horizontal) line extending between the traces and toward the second metal trace, perpendicular to a vertical (lengthwise) direction of the first metal trace.


	As to claim 2, Lin teaches a top view in FIG. 3B.

 	As to claim 4, Lin teaches in FIG 3B the middle point between joining points, wherein the joining points are approximate with second portion 31 locations.

  	As to claim 6, Lin teaches in FIG. 3B second portions 31 having a (bisecting) middle line between opposing portions, the first portion 311 comprises a first edge, and the second portions 31 comprise second edges, and the first edge recessed from the second edges by virtue of the first portion having a smaller width than the second portions.

 	As to claim 7, Lin teaches in FIG. 3B the first portion comprises a third edge (opposite the first edge), and the second portions further comprise fourth edges (opposing lateral sidewalls) opposing and parallel to the second edges, and the third edge are recessed from the fourth edges toward the middle line.   


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1, and further in view of Chang et al. (U.S. Patent No. 8,853,853 B2), as cited in the IDS and hereafter “Chang”.

 	As to claim 8, Lin does not teach, inter alia, the limitations of the third metal trace.   
 	On the other hand, Chang teaches in FIG. 2B a third metal trace 215 such that the combination of Chang and Lin forms the second metal trace and third metal trace on opposing sides of the first metal trace.  Chang further teaches a second solder region 220 joins the second package component to the third metal trace.
	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a third metal trace would yield the predictable result of enabling additional electrical contacts.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the third metal trace as taught by Chang into the overall package component structure as taught by Lin.

	
Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  claims 9-14 are indicated as being allowable because the Examiner was unable to find the limitation “forming a second package component comprising: a first metal bump and a second metal bump . . . wherein the first solder region is bonded to the second metal trace, and the second .

Claims Allowable If Rewritten in Independent Form
 	Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No Prior Art Applied
 	No prior art has been applied to claims 15-20 in view of the unclear claim language.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829